Citation Nr: 1604532	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  14-15 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for pseudo folliculitis barbae.  

2.  Entitlement to an increased disability evaluation for a service connected  right knee disability, currently rated as 10 percent disabling based upon subluxation, and 10 percent disabling based upon limitation of range of motion.  

3.  Entitlement to service connection for a left knee disability to include as due to a service-connected disorder.  


REPRESENTATION

Appellant (Veteran) represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to August 2001.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2012 and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.     

In August 2015, the Veteran testified before the undersigned Veterans Law Judge during a hearing convened at the RO.  A transcript of the hearing is included in the record.  

The skin disorder will be dismissed below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

During the August 20, 2015 Board hearing, and prior to the promulgation of a decision in the appeal, the Veteran communicated his desire to withdraw from appeal the increased rating claim for pseudo folliculitis barbae.   


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met for the increased rating claim for pseudo folliculitis barbae.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 19.35, 20.204 (2015). 
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During the August 20, 2015 Board hearing, in the presence of his representative and prior to the promulgation of a decision in the appeal, the Veteran communicated his desire to withdraw from appellate consideration the increased rating claim for pseudo folliculitis barbae.     

The effective date for the withdrawal of an appeal that has been communicated to the Board is the receipt date at the Board.  As the Veteran has withdrawn from appeal the aforementioned claim there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the issue.  The issue is therefore dismissed.


ORDER

The claim of entitlement to a compensable rating for residuals of pseudo folliculitis barbae is dismissed.  


REMAND

A remand of this matter is warranted for additional medical inquiry. 

First, the Veteran should be provided with a new VA examination into his service-connected right knee disability.  He indicated during his hearing before the Board that the disorder had worsened since his most recent VA examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

Second, a new VA compensation examination should be conducted into the claim to service connection for a left knee disorder.  The Veteran maintains that he developed the disorder as the result of a service-connected disorder (either right knee or right hip).  The Veteran underwent an examination into his claim in April 2013 but the examiner did not comment on the issue of whether a service-connected disorder aggravated a left knee disorder.  38 C.F.R. § 3.310.       

Third, outstanding VA treatment records should be included in the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims folder any outstanding VA treatment records.  The most recent VA treatment records are dated in April 2015.  If no additional VA records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159. 
 
2.  After the above development is completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed left knee disorder, and the nature and severity of his service-connected right knee disorder.  Any indicated tests should be accomplished.  The examiner should review the claims file prior to examination, to include any newly associated records obtained as a result of this remand, and to include a copy of this remand. 

(a) With regard to the claim to service connection, the following inquiries should be addressed. 

(i)  Does the Veteran have a current left knee disorder? 

(ii)  If so, is it at least as likely as not (i.e., probability of 50 percent or greater) that a diagnosed left knee disorder is related to an in-service disease, event, or injury? 

(iii)  If the answer to (ii) is negative, is it at least as likely as not that a diagnosed left knee disorder is proximately due to or the result of one or more of the Veteran's service-connected disorders, such as the right knee or right hip disabilities? 

(iv)  If the answers to (ii) and (iii) are negative, is it at least as likely as not that a diagnosed left knee disorder has been aggravated (i.e., permanently worsened beyond the natural progress) by a service-connected disability? 

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder. 

Please note and discuss in the report the Veteran's lay assertions of record which support his claims. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. 

(b)  With regard to the claim for an increased rating for a right knee disorder, the examiner should provide a report addressing the current severity of the disorder.  

(i)  In particular, the examiner should comment on range of motion on flexion and extension; whether, based on radiographic evidence, the Veteran has degenerative changes in his right knee; whether the Veteran has recurrent subluxation or lateral instability in his left knee, and if so, the degree of such; and whether the Veteran has symptoms related to the removal of semilunar cartilage, or whether he has dislocated semilunar cartilage that causes frequent episodes of locking, pain, and effusion into the knee joint.  
 
(ii)  In assessing the current severity of the Veteran's service-connected right knee disorder, the examiner should consider and discuss in the report the Veteran's competent and credible lay statements regarding the way in which his disorder affects him. 

(iii)  Further, the examiner should comment on the functional effect the service-connected disorder has on the Veteran's employment.   
 
3.  Review the medical report obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry. 
 
4.  Review the claims file to ensure that all necessary development has been completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


